Citation Nr: 1232368	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to December 5, 2007, and as 50 percent disabling beginning December 5, 2007.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.

3.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for peripheral neuropathy, right hand, right upper extremity, to include as due to exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy, left hand, left upper extremity, to include as due to exposure to herbicides.
7.  Entitlement to service connection for peripheral neuropathy, right foot, right lower extremity, to include as due to exposure to herbicides.

8.  Entitlement to service connection for peripheral neuropathy, left foot, left lower extremity, to include as due to exposure to herbicides.

9.  Entitlement to service connection for a heart condition, secondary to service-connected PTSD.

10.  Entitlement to service connection for degenerative changes, right knee.

11.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to October 1966, from October 1966 to September 1972, and from September 1972 to September 1975.
This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, Muskogee, Oklahoma and Montgomery, Alabama, which in pertinent part, denied entitlement to the issues listed above.  Jurisdiction now resides with the RO in Montgomery, Alabama.

The Veteran presented testimony before a decision review officer at the RO in May 2010.  A transcript of the hearing is of record.

The issues of entitlement to an increased rating for bilateral hearing loss, entitlement to an increased rating for PTSD, entitlement to service connection for peripheral neuropathy of the left hand, left upper extremity, entitlement to service connection for peripheral neuropathy of the right hand, right upper extremity, entitlement to service connection for peripheral neuropathy of the left foot, left lower extremity, entitlement to service connection for peripheral neuropathy of the right foot, right lower extremity, and entitlement to a TDIU, to include on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently is assigned the maximum rating for recurrent or constant tinnitus in accordance with the applicable regulatory criteria.  

2.  The Veteran served in Vietnam and was exposed to herbicides.

3.  COPD was not present in service or until years thereafter, and is not etiologically related to service.
4.  The Veteran does not have a current heart condition.

5.  The Veteran does not have a current right knee disability, to include degenerative changes of the right knee.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2011).

2.  COPD was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

4.  The criteria for service connection for degenerative changes of the right knee are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2006 and January 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The pertinent facts in the claim for an increased rating for tinnitus are not in dispute.  The resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  

As discussed, the Board finds that the Veteran is already receiving the maximum schedular disability rating available for tinnitus under the applicable rating criteria.  Furthermore, regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral, the outcome of this appeal does not change.  

Because there is no evidence that could be obtained to substantiate the claims, no further action is required under the VCAA.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed COPD, heat condition and degenerative changes of the right knee.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The medical evidence of record shows that the Veteran has been found to have COPD.  The Veteran contends that he was exposed to herbicides while serving in Vietnam.  As discussed below, his exposure to herbicides in Vietnam is conceded, however, there is no competent evidence that his COPD may be related to exposure to herbicides in Vietnam or to any other disease or injury in service.  The Veteran has not reported a continuity of symptomatology beginning in service.  His assertion that COPD is the result of herbicide exposure is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a Veteran's assertion that one condition was caused by another is insufficient to trigger VA's duty to provide an examination).  Accordingly, a medical examination or opinion is not required for the claim for service connection for COPD.  

None of the medical evidence of record suggests that the Veteran currently has a heart condition or a right knee disability, including degenerative changes of the right knee.  Consequently, the Board has determined that the medical evidence of record is sufficient to decide the claims and that VA has no duty to provide an examination for the claims for service connection for a heart condition or degenerative changes of the right knee in this case.  

In accordance with the requirements of VCAA, the April 2006 and January 2007 Duty to Assist letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Neither the Veteran nor his representative have asserted, even during his RO hearing in May 2010, or in the Appellant's Brief submitted in July 2012, that the Veteran has not received proper notice.  Thus, the duty to notify has been satisfied. 

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.

Increased Rating for Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  

The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The medical evidence in this case shows that the Veteran experiences tinnitus, which he described during the August 2005 VA examination as intermittent since 1969.  During his August 2005 examination, the Veteran reported that he experienced tinnitus in both ears.  However, he has not requested that he be given a separate 10 percent rating for each ear.  Instead, he claims that he should be awarded a 20 percent rating for his service-connected tinnitus in accordance with Smith v. Nicholson.  See January 2006 notice of disagreement.

Diagnostic Code 6260 was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 23, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  

The Veteran has already been awarded the maximum scheduler rating available for this disability.  38 C.F.R. §4.87, Diagnostic Code 6260.  Furthermore, there is no legal basis upon which to award separate compensable evaluations for tinnitus in both ears.  Accordingly, a schedular rating in excess of 10 percent is not in order.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The provisions of 38 U.S.C.A. § 1116(a) (West 2002) provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

The Veteran's diagnosed COPD is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of the Veteran's COPD in humans.  See 38 C.F.R. § 3.309(e).
COPD

The Veteran does not contend nor is there any medical evidence suggesting that his currently demonstrated COPD was present in service or manifested within one year of his discharge from service.  The Veteran does contend that COPD was caused by his exposure to herbicides while serving in Vietnam.  Because the Veteran served in Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  However, as noted above, COPD is not subject to presumptive service connection on the basis of herbicide exposure because the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of COPD in humans.  

The Veteran could, nonetheless establish service connection with evidence of direct incurrence.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The current record contains no evidence of a nexus between the Veteran's military service and his COPD.  

Service treatment records are negative for any evidence or diagnosis of COPD or any related lung or respiratory disorder during the Veteran's active military service, and the Veteran has reported no in-service symptoms.

The post-service medical evidence of record shows that the Veteran has a current diagnosis of COPD and that he is on home oxygen.  See private treatment records from the Blood and Cancer Center and outpatient treatment records from the VA Medical Center in Birmingham, Alabama.  However, no medical professional has linked the Veteran's diagnosis of COPD to service.  In this regard, the Veteran has reported that his private physician, FM, MD had provided a nexus opinion, linking his COPD to his exposure to herbicides in service.  In a January 2006 statement, Dr. FM noted that the Veteran mentioned his exposure to herbicides during service, and that he was concerned with whether it may have contributed to his lung and cardiac problems.  The physician did not give an opinion as to whether the Veteran's COPD was related to his exposure to herbicides in service.  

There is no evidence otherwise linking the current disability to service.  In fact, the treatment records show that the Veteran's long-time tobacco use is the most probable cause of his COPD.  The Veteran has not reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, that the current COPD may be related to service. 

The Veteran is competent to report the symptoms of COPD, however, as a layperson; he does not have the expertise to link the current disability to herbicides in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed the statutory scheme discussed above envisions that the link between a disease and herbicide exposure is established by scientific or medical evidence.  See 38 U.S.C.A. § 1116.

For the reasons and basis stated above, the Board finds that service connection for COPD on a direct or presumptive basis is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Heart Condition, Secondary to PTSD

The Veteran contends that he has a current heart condition, secondary to his service-connected PTSD.  

Service treatment records are negative for any evidence or diagnosis of a heart condition during the Veteran's active military service, and the Veteran has reported no in-service symptoms.

The post-service medical evidence of record does not show that the Veteran has ever been diagnosed with a heart condition.  Treatment records from Tennessee Valley Cardiology show that the Veteran underwent an echocardiogram in February 2006 that showed no diagnosis of a heart condition, and no ischemia.  Outpatient treatment records from the VA Medical Center in Birmingham, Alabama are also negative for any diagnosis of a heart condition.  Social Security Disability records, which include records from AK, MD and JB, MD, are also negative for any evidence of a heart disability.  The Veteran underwent a stress test in May 2011 at the VA Medical Center in Birmingham.  Findings were normal.

The Veteran is competent to report his symptoms.  However, an underlying disability has never been identified.  There are no other findings of a heart condition in the record.

In essence, the evidence of a current diagnosis of a heart condition is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of the claimed disability since laypersons, such as the Veteran, are not qualified to render a medical diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2011).

In light of the absence of any competent evidence of a heart condition in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Degenerative Changes of the Right Knee

The Veteran contends that he has a current right knee disability, specifically, degenerative changes of the right knee, secondary to a service-connected left knee disability.  

Initially, the Board notes that the Veteran does not have a service-connected left knee disability.  

Service treatment records are negative for any evidence or diagnosis of a right knee disability during the Veteran's active military service, and the Veteran has reported no in-service symptoms.

The post-service medical evidence of record, which includes private treatment records and outpatient treatment records from the VA Medical Center in Birmingham, Alabama dated from July 2000 to October 2011, does not show that the Veteran has ever been diagnosed with degenerative changes of the right knee or any other right knee disability.  Furthermore, during a February 2007 VA general medical examination, although he complained about his right knee, the Veteran was not diagnosed with a right knee disability and there were no findings of any degenerative changes of the knee.

The Veteran is competent to report his symptoms.  However, an underlying disability has never been identified.  There are no other findings of a right knee disability in the record.

In essence, the evidence of a current diagnosis of a right knee disability is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of the claimed disability since laypersons, such as the Veteran, are not qualified to render a medical diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2011).

In light of the absence of any competent evidence of a right knee disability in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

An increased disability rating for tinnitus is denied.

Service connection for COPD is denied.

Service connection for a heart condition is denied.

Service connection for degenerative changes of the right knee is denied.



REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

With regard to the claim for a compensable rating for service-connected bilateral hearing loss, the Board finds that the medical evidence is inadequate for rating purposes.  The Veteran was afforded VA audiology examinations in connection with his claim in August 2005, March 2007, and July 2010.  The August 2005 examiner provided audiometric findings and commented on the functional effects caused by the Veteran's hearing disability.  Specifically, the examiner noted that the Veteran had great difficulty hearing his children and wife and while talking on the telephone, due to his bilateral hearing loss.  On the other hand, while the March 2007 and July 2010 examiners provided audiometric findings, they did not comment on the functional effects caused by the Veteran's hearing disability.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (interpreting 38 C.F.R. §§ 4.10, 4.85(a) (2011)).  As such, the Board finds that another examination is necessary.

The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted in August 2010.  The record contains evidence that the Veteran's disability has worsened since that examination.  Specifically, in a statement received in October 2011, the Veteran's representative reported that the Veteran had nightmares and flashbacks, in which he would relive his combat experiences in Vietnam and physically assault his wife.  He also reported that loud noises, explosions, helicopters and war movies would cause the Veteran to have flashbacks and relive some of his past combat experiences.  The representative also noted that the Veteran avoided crowds, had very few friends, experienced severe mood swings, was easily irritated, and had difficulty controlling his anger.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran contends that he has peripheral neuropathy of the bilateral hands and feet related to his active military service, to include as due to herbicide exposure, and as secondary to medications taken for treatment of his service-connected PTSD.  See January 2006 claim, May 2006 statement from the Veteran, and July 2012 Appellant's Brief.

Service treatment records are negative for any evidence or diagnosis of peripheral neuropathy of the hands or feet during the Veteran's active military service.
Post-service treatment records show that the Veteran complained of numbness and tingling in the right arm, associated with weakness in the arm, following an on-the-job injury to the right arm (lifting groceries) in 1985.  They also show that the Veteran was diagnosed with restless leg syndrome during private treatment in 2004, and during VA outpatient treatment in 2005.  Private treatment records from DJ, MD show that the Veteran was referred for evaluation in January 2006 for complaints of numbness in the hands and feet, which started in 2005, after a colon resection and subsequent chemotherapy.  He was diagnosed with peripheral neuropathy, noted to be possibly due to chemotherapy, and possibly paraneoplastic syndrome (a disease or symptom that is the consequence of the presence of cancer in the body).  Later in January 2006, he was diagnosed with very mild axonal neuropathy, noted to probably be a side effect from chemotherapy.

The Veteran does not contend that he had symptoms of peripheral neuropathy during service, which continued after his discharge.  Nor does he contend that his peripheral neuropathy was present during service or that it was diagnosed within one year of his discharge.  Rather, as noted above, he reported during private treatment that his symptoms started in 2005, in conjunction with his chemotherapy treatment for colon cancer.  He repeated this contention during his May 2010 RO hearing, where he testified that his symptoms of peripheral neuropathy started in 2005 when he was diagnosed with colon cancer.

In more recent statements, the Veteran contends that his peripheral neuropathy of the bilateral hands and feet is secondary to medications taken for his service-connected PTSD.  The record reflects that the Veteran is currently service-connected for PTSD, for which he is treated with psychotropic medications.  See June 1989 rating decision, August 2010 VA examination report, and VA outpatient treatment records from VA Medical Center in Birmingham, Alabama.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  There is currently no medical opinion of recording addressing the Veteran's claim that his peripheral neuropathy of the bilateral hands and feet is related to medications taken for his service-connected PTSD.

In light of the Veteran's contentions and the evidence of record, a VA examination and opinion are needed to determine the etiology of any current peripheral neuropathy of the bilateral hands and feet.  38 U.S.C.A. § 5103A(d) (West 2002).  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Turning to the TDIU claim, the Board notes that, because the outcome of the claims for an increased rating for bilateral hearing loss, an increased rating for PTSD, service connection for peripheral neuropathy of the bilateral hands, and service connection for peripheral neuropathy of the bilateral feet, may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Additionally, the Court has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  Whether a TDIU rating will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-453.  Therefore, the Board will defer action on this issue.

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Accordingly, the case is REMANDED for the following action:

1  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability pursuant to the decision in Martinak.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present peripheral neuropathy of the right and left hands.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All necessary tests should be accomplished. A diagnosis of peripheral neuropathy of the right or left hand should be confirmed or ruled out.  If peripheral neuropathy of the right or left hand is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed peripheral neuropathy of the right or left hand is etiologically related, in whole or in part, to the Veteran's active service, to include exposure to herbicides.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed peripheral neuropathy of the right or left hand was caused or aggravated by medications taken for the service-connected PTSD.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present peripheral neuropathy of the right and left feet.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All necessary tests should be accomplished.  A diagnosis of peripheral neuropathy of the right or left foot should be confirmed or ruled out.  If peripheral neuropathy of the right or left foot is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed peripheral neuropathy of the right or left foot is etiologically related, in whole or in part, to the Veteran's active service, to include exposure to herbicides.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed peripheral neuropathy of the right or left foot was caused or aggravated by medications taken for the service-connected PTSD.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  The report must be typed.

5.  Then, the Veteran should be afforded an examination to determine whether his service connected disabilities (currently bilateral hearing loss, tinnitus, and PTSD) preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

If the Veteran's service-connected disabilities do not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be able to perform. 

A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  The report must be typed.

6.  If there is evidence of unemployability, the agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  Such adjudication may require the adjudication of all pending claims for service connection.  

If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2011).

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  

8.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


